Morton, J.
The defendant was complained of for operating in the Brighton district in Boston, upon^a public highway laid out under the authority of law known as Commonwealth Avenue, an automobile without having the registered number displayed thereon as required by the Massachusetts highway commission in its certificate of registration. At the trial it was found or agreed that before the commission of the alleged offense Commonwealth Avenue was laid out as a public highway. It also was found or agreed that Commonwealth Avenue was under the care, control and jurisdiction of the park commissioners of the city of Boston under and by virtue of chapter 2 of the ordinances of 1905 of that city.
The defendant contends, in effect, that Commonwealth Avenue was a parkway and not a public highway, and that there was, therefore, a fatal variance between the allegations contained in the complaint and the proof offered in support of them. This is the only ground of exception. But assuming without deciding that ways which are originally laid out or constructed as parkways do not come within the description of public highways, and that there is a distinction between parkways and public ways, it does not follow that ways originally laid out as public highways cease to be properly described as such because the park commissioners in any city or town where such ways exist have acquired or have been vested with jurisdiction and control over them. They still retain their original *13character as public highways notwithstanding the park commissioners may have control and jurisdiction over them. They are spoken of as streets after having passed under the control of the park commissioners (St. 1893, c. 300), and it is provided that if they shall- pass from the control of the park commissioners the power and authority over them shall revert to the proper corporate authorities; in other words, to those charged with the maintenance of the public ways. St. 1893, c. 300, §4.
We think that the rulings requested were rightly refused, and we find no error in the ruling and instruction which was given.

Exceptions overruled.